Citation Nr: 1140191	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-30 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the right knee with painful motion prior to August 1, 2009, and in excess of 20 percent from August 1, 2009.  

2.  Entitlement to a rating in excess of 10 percent for residuals of a medial meniscectomy of the right knee.

3.  Whether the reduction of the Veteran's service-connected degenerative joint disease of the lumbar spine from 40 percent to 10 percent, effective December 1, 2007, was proper.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and August 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The April 2007 decision continued the 10 percent ratings for service-connected traumatic arthritis and residuals of medial meniscectomy of the right knee and proposed to reduce the Veteran's evaluation for his service-connected degenerative joint disease of the lumbar spine.  The August 2007 rating decision reduced the evaluation from 40 percent to 10 percent for degenerative joint disease of the lumbar spine.  

The April 2007 rating decision also denied a total disability rating due to individual unemployability (TDIU).  The Veteran did not appeal that determination.  The Board is cognizant of the holding Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Here, the issue was denied, but not appealed.  At no time since the denial of a TDIU has the evidence indicated (or the Veteran actually alleged) that his service-connected disabilities has caused unemployability.  Thus, the issue has not been raised again for consideration here.  

In August 2008, the Veteran testified at a Travel Board hearing at the St. Petersburg RO.  The transcript is of record.  

In March 2009, the Board remanded this matter for additional development.  There has been substantial compliance with the March 2009 remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  



FINDINGS OF FACT

1.  Prior to August 1, 2009, traumatic arthritis of the right knee was manifested by flexion to 90 degrees with pain at 80 degrees and without instability or ankylosis of the knee.  

2.  From August 1, 2009, traumatic arthritis of the right knee has been manifested by flexion to 20 degrees and by functional limitation that more nearly approximates flexion limited to 15 degrees, by normal extension and without ankylosis.  

3.  The Veteran had a medial meniscectomy of the right knee which is manifested by pain.  

4.  An April 2007 rating decision proposed to reduce the rating for degenerative joint disease of the lumbar spine at L5 to 10 percent disabling, based upon the findings of a March 2007 VA examination which indicated that the Veteran's lumbar spine disability had stabilized and improved.  The Veteran was informed of the proposed rating reduction in an April 2007 letter and had 60 days to submit additional evidence.  An August 2007 rating decision reduced the evaluation of degenerative joint disease of the lumbar spine at L5 to 10 percent disabling, effective December 1, 2007. 

5.  Medical evidence at the time of the reduction demonstrated that the Veteran's degenerative joint disease of the lumbar spine had improved such that his manifestations included lumbar flexion limited to 80 degrees with pain at 70 degrees; combined range of motion of the thoracolumbar spine of 150 degrees (or 140 degrees considering loss of motion due to pain); and no incapacitating episodes.   

6.  As of August 1, 2009, the manifestations associated with the Veteran's low back disability include lumbar flexion to 40 degrees; combined thoracolumbar range of motion of 100 degrees; and two days of incapacitating episodes a year.  


CONCLUSIONS OF LAW

1.  Prior to August 1, 2009, the criteria for a rating in excess of 10 percent for traumatic arthritis of the right knee with painful motion were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.41, 4.42, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

2.  The criteria for a 30 percent evaluation, but no higher, for traumatic arthritis of the right knee with painful motion were met as of August 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.41, 4.42, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

3.  Residuals of a medial meniscectomy of the right knee are assigned a 10 percent rating, the maximum schedular rating.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5259 (2011).

4.  The August 2007 rating decision which reduced the evaluation of degenerative joint disease of the lumbar spine at L5, effective December 1, 2007, was proper.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.105 (2011).

5.  The criteria for a rating in excess of 10 percent prior to August 1, 2009, for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5235-5243 (2011).

6.  The criteria for a rating in excess of 20 percent after August 1, 2009, for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A June 2006 letter provided the Veteran with notice of the evidence required to substantiate his claims for increased ratings for his service-connected lumbar spine and right knee disabilities.    

In April 2007, the RO sent the Veteran a letter explaining the proposed reduction in benefits for his service-connected lumbar spine condition.  The letter, along with an enclosed April 2007 rating decision, explained that the RO proposed to reduce the Veteran's disability rating based on medical evidence of record that showed some improvement.  The April 2007 letter notified the Veteran that he could "submit medical or other evidence to show that we should not make this change."  The Veteran was advised to submit any such evidence within 60 days. 

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran. 

At the hearing in 2008, the Veteran contended that his VA examinations were inadequate because he was taking pain medications that masked the severity of his disabilities.  The March 2009 remand requested additional development, to include a new VA examination.  A new VA examination was ordered to address the severity of the Veteran's disabilities, including any functional loss due to pain, fatigability, lack of endurance or incoordination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has submitted statements since the August 2009 examination, in which hecontends that the VA examination was not accurate because his pain medications masked the severity of his conditions.  The Board finds that a remand for a new VA examination is not warranted.  The VA examination afforded the Veteran in August 2009 complied with the remand directive.  The examination was based upon a review of the claims file and accurately addressed the pertinent rating criteria.  Accordingly, as the Veteran has been provided with an adequate VA examination, a remand is not warranted.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 





II.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered. Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

III.  Facts and Analysis

A.  Right knee

The Veteran contends that his right knee disability has increased in severity.  At the travel board hearing in August 2008, the Veteran testified that he experiences flare-ups and aching pain in his knee.  The Veteran indicated that he can walk about 10 minutes before he has to sit down.

Prior to August 1, 2009, the RO assigned a 10 percent evaluation for residuals of medial meniscectomy of the right knee, pursuant to Diagnostic Code 5259.  The RO assigned a separate 10 percent evaluation for traumatic arthritis of the right knee with painful motion, pursuant to Diagnostic Code 5261.

In a June 2010 rating decision, the RO granted a 20 percent evaluation for traumatic arthritis due to limitation of flexion, pursuant to Diagnostic Code 5260.  The RO also found that the Veteran had normal extension of the knee and was therefore not entitled to the separate evaluation pursuant to Diagnostic Code 5261.  

Diagnostic Code 5259 provides that a 10 percent evaluation is assignable for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).  

Under Diagnostic Code 5260, a 10 percent evaluation is assignable when flexion is limited to 45 degrees.  A 20 percent evaluation is assignable where flexion is limited to 30 degrees, and an evaluation of 30 percent is assignable when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Diagnostic Code 5261 provides that a 20 percent evaluation is assignable for extension limited to 15 degrees.  A 30 percent evaluation is assignable for extension limited to 20 degrees.  A 40 percent evaluation is assignable for extension limited to 30 degrees, and a 50 percent evaluation is assignable when extension is limited to 50 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Diagnostic Code 5257 pertains to recurrent subluxation or lateral instability.  A 10 percent evaluation is assignable for slight recurrent subluxation or lateral instability. A 20 percent evaluation is assignable for moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is assignable for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011). 

Ankylosis is rated according to DC 5256.  Ratings of 30 to 60 percent are assignable for ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011). 

VA's General Counsel  has issued several opinions regarding evaluation of knee disabilities.  In VAOPGCPREC 23-97, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  VAOPGCPREC 23-97 (July 1, 1997).  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (Aug. 14, 1998). 

The General Counsel has also directed that separate ratings also are available if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004). 

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011). 

It should be noted that a December 2004 VA examination revealed extension to 10 degrees and flexion to 90 degrees.  The diagnosis at that time was severe degenerative arthritis of the right knee.  The examiner noted his decreased range of motion but noted that the motion did not decrease after exercise nor was there any fatigue or incoordination after repetitive motion.  Based on this examination, the right knee disability was assigned an initial 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261.

At a March 2007 VA examination, the Veteran reported that he had had surgery for his meniscus and still had a lot of pain.  He reported pain, stiffness, swelling, heat, redness, instability, fatigability and lack of endurance.  He denied locking of the knee.  

The Veteran reported flare-ups twice every three months.  The length of flare-ups varied.  The flare-ups were precipitated by changes in position.  The Veteran reported that he could not walk during flare-ups.  It was noted that there was no need for assistive devices.  There were no episodes of recurrent subluxation or dislocation.  

Physical examination of the knee revealed flexion to 90 degrees.  The Veteran had flexion to 85 degrees after repetitive motion.  Pain began and ended at 80 degrees.  Extension was to 0 degrees.  The examiner noted that the Veteran did not have a normal gait and favored the right side.  There was no ankylosis of the joint.  There was pain with motion, fatigue, weakness, lack of endurance and additional limitation after repetitive use.  There was no instability.  There were functional limitations on standing, walking and weightbearing, and there was guarding of movement. 

X-rays revealed severe degenerative changes of the medial compartment; moderate degenerative changes of the patellofemoral compartment; and small knee joint effusion.  The examiner diagnosed osteoarthritis.  

The Veteran had a VA examination in August 2009.  The examiner noted that the claims file was reviewed.  A summary of symptoms noted giving way, pain, stiffness and decreased speed of joint motion.  There was no deformity, instability, weakness, incoordination, dislocation, subluxation or locking episodes.  There were no effusions.  Swelling and tenderness were noted.  The examiner noted that the condition affected the motion of the knee.  It was noted that there were flare-ups of moderate severity every three to four months.  The flare-ups were one to two days in duration.  The examiner indicated that the Veteran's impression on the extent of flare-ups on loss of motion or functional impairment was moderate to severe.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  The Veteran reported that he was able to stand for 15 to 30 minutes.  With respect to functional limitations on walking, he could walk one-fourth of a mile before stopping.  The Veteran's gait was antalgic.  There was no other evidence of abnormal weight bearing.

On examination of the knee, there was crepitus, tenderness and guarding of movement.  Range of motion testing revealed flexion to 20 degrees and extension to zero degrees.  The examiner noted objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  There was no ankylosis.

An increased rating is not warranted for medial meniscectomy of the right knee.  The 10 percent rating currently assigned for residuals of medial meniscectomy of the right knee is the maximum schedular rating available under  Diagnostic Code 5259.  

Regarding the arthritis, prior to August 1, 2009, as noted above, the Veteran's right knee arthritis was rated pursuant to Diagnostic Code 5010-5261, limitation of extension.  The VA examination in March 2007 noted that the Veteran had flexion to 85 degrees, with pain at 80 degrees; however, there no longer appeared to be any limitation of extension.  Nonetheless, the Veteran continued to have painful motion.  Thus, prior to August 1, 2009, a 10 percent evaluation, but no higher is warranted.  38 C.F.R. § 4.59.  There was no ankylosis, instability, or subluxation.  Thus, a separate rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 is not warranted.  

As noted, as of August 1, 2009, the evaluation of the right knee arthritis was increased to 20 percent; however, the Diagnostic Code was changed to 5260-limitation of flexion rather than limitation of extension.  As discussed above the August 2009 VA examination revealed flexion of the knee limited to 20 degrees, although extension of the knee was normal.  Ankylosis was not shown.  The examination report noted that there was no additional limitation after three repetations of range of motion.  In light of the functional impairment associated with the Veteran's knee disability, the criteria for a 30 percent rating, are met as of August 1, 2009.  A 20 percent rating requires flexion limited to 30 degrees; a 30 percent requires flexion limited to 15 degrees.  In light of the pain associated with motion, the Board finds that the disability picture more nearly approximates the criteria for a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

As of August 2009 (actually the 2007 VA examination), the right knee has exhibited no limitation of extension.  Thus, a separate rating is not warranted pursuant to Diagnostic Code 5261  After reviewing the evidence in this case, the Board agrees with the RO that Diagnostic Code 5260 is the most appropriate provision in this case, given the veteran's medical history.  Butts v. Brown, 5 Vet. App. 532, 538.  The Veteran exhibits no loss of extension; thus, it was proper for the RO to change the diagnostic code.  

B.  Degenerative Joint Disease of the Lumbar Spine

In April 2007, the RO proposed to reduce the Veteran's evaluation of degenerative joint disease of the lumbar spine at L5 to 10 percent disabling.  The RO based the proposed reduction on a February 2006 VA examination which indicated that the Veteran's degenerative joint disease of the lumbar spine had improved.  The Veteran was notified of the proposed reduction in April 2007.

In an August 2007 rating decision, the RO reduced the evaluation of degenerative joint disease of the lumbar spine from 40 percent disabling to 10 percent disabling, effective December 1, 2007.  

In a June 2010 rating decision, the RO increased the evaluation of degenerative disc disease of the lumbar spine at L5 to 20 percent, effective August 1, 2009, the date of the VA examination.  

VA regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The veteran will be notified of the proposed reduction, that he has 60 days to present evidence showing why the reduction should not be implemented, and that he may request a hearing.  38 C.F.R. § 3.105(e) (2011). 

Initially, the Board finds that the RO has complied with the procedural requirements of 38 C.F.R. § 3.105(e) in reducing the Veteran's disability evaluation.  The RO issued a rating decision and notification letter in April 2007, advising the Veteran of his right to present additional evidence within 60 days of receipt of the letter and request a hearing.  In addition, the August 2007 rating decision effectuating the termination was not issued until the appropriate time period had elapsed.  Thus, the Board finds that the requirements of 38 C.F.R. § 3.105(e) were met. 

The next question for consideration, therefore, is whether the reduction was proper based on applicable regulations.  The Board notes that the provisions of 38 C.F.R. § 3.344(a), which apply to evaluations in effect for five years or more, are not for application in this case.  Rather, the provisions of 38 C.F.R. § 3.344(c), which concern disabilities that have not stabilized, are applicable.  That regulation provides that, with respect to a disability rating in effect for less than five years, as here, reexaminations disclosing improvement will warrant a rating reduction.

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula, outlined below), and intervertebral disc syndrome of the spine is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Codes 5237, 5242 and 5243.  For purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, Code 5243, Note 1. 

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees. Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 20 percent rating is assignable with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The Veteran had a VA examination in March 2007.  Range of motion testing revealed flexion to 80 degrees and extension to 10 degrees.  The Veteran had right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 15 degrees and left lateral rotation to 15 degrees.  The examination report indicates that motion was painful at 70 degrees of flexion, 10 degrees of extension, 15 degrees of right lateral flexion, 15 degrees of left lateral flexion, 15 degrees of right lateral rotation and 15 degrees of left lateral rotation.  The VA examiner noted that the range of motion was reduced due to pain, fatigue, weakness and lack of endurance.  There were no incapacitating episodes requiring bedrest.  

The Veteran had a VA examination in August 2009.  The Veteran complained of low back pain.  He reported fatigue, decreased motion, stiffness, spasms and pain.  He complained of severe flare-ups of spinal pain every two to three weeks.  The Veteran indicated that he was incapacitated due to his back disability for one day, two times a year.  Range of motion testing revealed flexion to 40 degrees and extension to 0 degrees.  The Veteran had left lateral flexion to 10 degrees, left lateral rotation to 20 degrees, right lateral flexion to 10 degrees and right lateral rotation to 20 degrees.  The examiner indicated that there was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion. 

The RO complied with due process requirements for reducing the rating assigned.  The Veteran received appropriate notice of the proposed reduction.  With respect to the time period prior to August 1, 2009, the Veteran demonstrated flexion of the thoracolumbar spine to 80 degrees with pain at 70 degrees.  He had combined range of motion of the thoracolumbar spine of 150 degrees (or 140 degrees considering loss of motion due to pain).  He did not have incapacitating episodes.  The Board finds that a rating in excess of 10 percent is not warranted for the time period prior to August 1, 2009, as the Veteran was not shown to have limitation of motion or incapacitating episodes that more nearly approximates the criteria for a rating in excess of 10 percent.  The Board has also considered functional loss.  The 2007 VA examination report indicates that the Veteran had painful motion from 70 to 80 degrees.  This functional impairment still falls within the criteria for a 10 percent rating.  

With respect to the period from August 1, 2009, the Board finds that a rating in excess of 20 percent is not warranted.  At his August 2009 VA examination, Flexion was to 40 degrees, and combined thoracolumbar range of motion was 100 degrees.  A higher rating is not assignable under the General Rating Formula, because the evidence does not show forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the thoracolumbar spine, when considering pain.  In addition, an increased rating may not be assigned under the rating criteria pertaining to intervertebral disc syndrome.  At the August 2009 examination, the Veteran admitted to only two days per year incapacitation.  Accordingly, the Board concludes that there is a preponderance of the evidence against the claim for an increased rating.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but as the evidence is not in relative equipoise, reasonable doubt may not be resolved in the Veteran's favor.  

C.  Extraschedular considerations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Veteran has been unemployed during the pendency of this appeal; however, as explained in the April 2007 rating decision denying a total disability rating due to individual unemployability, his unemployment is attributable, in large part, to nonservice-connected disabilities.  He has not required extended hospitalization for his service-connected disabilities since service separation.  Additionally, no examiner has stated the Veteran's service-connected disabilities alone are the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disabilities on appeal.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  








(CONTINUED ON NEXT PAGE)


ORDER

Prior to August 1, 2009, a rating in excess of 10 percent for traumatic arthritis of the right knee with painful motion is denied.

From August 1, 2009, a 30 percent rating is granted for traumatic arthritis of the right knee with painful motion, subject to regulations governing the payment of VA benefits.

A rating in excess of 10 percent for residuals of a medial meniscectomy of the right knee is denied.  

The reduction of the Veteran's service-connected degenerative joint disease of the lumbar spine from 40 percent to 10 percent was proper.  To this extent, the appeal is denied.

A rating in excess of 20 percent for degenerative joint disease of the lumbar spine from August 1, 2009 is denied.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


